Citation Nr: 1615232	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD),
including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the RO in Cleveland, Ohio that in pertinent part, denied service connection for GERD.  Jurisdiction of the appeal was subsequently transferred to the RO in Des Moines, Iowa. 

The Board previously denied the appeal for service connection for GERD in October 2009.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues of GERD and tinnitus remanded.  In an April 2010 Court order, the joint motion was granted, the Board's decision was vacated as to the issues of service connection for GERD and tinnitus, and the issues were remanded.  

In October 2010, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.  As service connection was established for tinnitus in a June 2011 rating decision, that issue is no longer in appellate status.  

The Board then remanded the claim for service connection for GERD in January 2012, September 2014, and March 2015 to the AOJ for additional development.  The case was subsequently returned to the Board.

The Board notes that there are other issues that are not before the Board.  In a June 2014 rating decision, the RO granted service connection for a back disability (rated 20 percent disabling), left lower extremity radiculopathy (rated 20 percent disabling), scars of the low back (rated noncompensable), a right shoulder disability (rated 20 percent disabling), and scars of the right shoulder (rated noncompensable).  In July 2014, a notice of disagreement was received from the Veteran as to the first three issues above.  However, in written correspondence received in August 2014, the Veteran and his representative withdrew his appeal as to these issues.  See 38 C.F.R. § 20.204.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's GERD began decades after his active military service and was not caused by any incident of service, and is not otherwise related to service or caused or made chronically worse by a disability related to his service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2004.  Additional notice was provided in letters dated in March 2006, April 2006, January 2012, November 2014, and March 2015.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained a single Surgeon General's Office (SGO) record, extensive VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained several medical opinions as to the etiology of the claimed GERD.  VA compensation examinations and medical opinions were obtained in March 2005, November 2010, July 2014, December 2014, and May 2015.

The Board notes that correspondence from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records were destroyed in a fire and could not be reconstructed.  The RO requested Social Security Administration (SSA) records; however, a June 2009 response from the SSA shows that SSA medical records had been destroyed and further efforts to obtain them would be futile.

In April 2006, the RO found that all efforts to obtain service treatment records had been exhausted and further attempts would be futile.  In June 2009, the RO found that all efforts to obtain SSA records had been exhausted and further attempts would be futile.  As such, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In an April 2010 joint motion for remand, the parties agreed that in its October 2009 denial of this claim, the Board failed to make a finding as to whether the Veteran served in combat, and failed to discuss the credibility of the Veteran's lay statements as to stomach pain during and after service.  The parties agreed that the Veteran is competent to make such statements, and that another VA examination may be needed as to the issue of direct service connection of GERD.  In an April 2010 Court order, the joint motion was granted, and the Board's decision was vacated as to the issue of service connection for GERD.  

Since then, the Board has remanded this case in October 2010, January 2012, September 2014 and March 2015, primarily to obtain an adequate VA examination and medical opinion as to this claim, and to attempt to obtain additional private medical records.  The Board remanded this case most recently in order to obtain another medical opinion, in response to a February 2015 contention by the Veteran's representative that the Veteran's GERD was caused by long-term use of non-steroidal anti-inflammatory drugs (NSAIDs) to treat pain caused by his now service-connected back and right shoulder disabilities.  

The Board finds that the RO has substantially complied with its October 2010, January 2012, September 2014 and March 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done.  

Repeated attempts to obtain private medical records from Mercy Family Clinic have been unsuccessful, and the Veteran was notified of this fact.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In January and May 2015, he indicated that he had no additional evidence or information to submit.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the July 2014, December 2014, and May 2015 VA medical opinions are collectively adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of symptoms during service and afterward, and provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran and his representative have contended that he has GERD that was either incurred in service, or is secondary to a service-connected disability, to include posttraumatic stress disorder (PTSD), and the NSAID pain medications used to treat service-connected back and right shoulder disabilities.  See April 2004 claim, June 2005 notice of disagreement, and February 2015 correspondence from the Veteran's representative.

In a June 2005 notice of disagreement, the Veteran's representative contended that his GERD was secondary to PTSD.  He asserted that his research revealed that PTSD may have GERD as a secondary effect, referencing "PTSD and Physical Health." 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like peptic ulcers are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  GERD is not listed in 38 C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with GERD during the pendency of the appeal.  Recent VA outpatient treatment records do not reflect a diagnosis of GERD, and do not include this disorder in his lengthy list of active medical problems.  However, his medical records do show that his medications have consistently included Omeprazole during the pendency of the appeal, and the purpose of this daily medication as listed in his medical records is "to reduce stomach acid or for GERD."  For purposes of this appeal, the Board finds that the Veteran has a current disability of GERD.  See McClain, supra. Consequently, the determinative issue is whether or not this disability is attributable to his military service.  

The Veteran's Report of Separation shows that he was a mortar gunner and participated in the China Central Burma and India Burma Campaign in the Asiatic-Pacific Theater of World War II.  He is in receipt of the Combat Infantryman Badge, among other awards and decorations, and thus combat service is demonstrated.

As discussed above, the Veteran's service treatment records are not available.  A single Surgeon General's Office (SGO) record shows that the Veteran was diagnosed with a periapical abscess in May 1944, and was treated in the Asiatic Area.  There is no medical evidence of GERD in service or for many years afterward.

In his original claim in April 2004, the Veteran reported having acid reflux since 2000, for which he took medication.  He said that during service in Burma, he often went without food, and became very hungry.  In a July 2006 substantive appeal, he said he had to eat K rations in service.  

The Veteran submitted buddy statements in support of his claim.  In a July 2004 lay statement and a September 2004 affidavit, P.Y. and H.C.B., respectively, indicated that they served with the Veteran in Burma.  They described hardships in service including marching in extreme jungle conditions carrying full packs, encountering battle situations, starvation and unclean cooking and living conditions which led to stomach problems and dysentery, among other conditions.  P.Y. stated that they often ate K rations in service, and that they all had stomach problems now.
  
Private medical records on file reflect treatment for multiple other medical conditions from 1979 to the present, but are negative for GERD until 2003.  During a hospital admission for a back condition in November 1979, the Veteran specifically denied gastrointestinal complaints.  In a June 2000 patient history questionnaire from the Institute for Low Back and Neck Care, the Veteran reported that he had been taking ibuprofen for pain for the past two years.

VA treatment records show that the Veteran was seen in September 2001 to establish himself in the VA system.  He complained of left lower chest pain whenever he had swallowing difficulties, and reported that he had dysphagia for years.  He reported having a sensation of food getting caught in his lower chest for a few years.  He denied vomiting or dyspepsia.  The treatment note was signed in October 2001, and included a diagnosis of probable esophageal strictures based on history.   It was suggested that the Veteran might need an esophago-gastroduodenoscopy (EGD) with boulinage for an adequate opinion.  In September and October 2003, he was diagnosed with GERD, controlled with Aciphex.  In April 2004, he was diagnosed with GERD, controlled with Prilosec.  It was also noted that he took several other medications, including 325 milligrams of aspirin daily.

A report of a March 2005 VA compensation examination reflects that the Veteran reported that he was in combat in Burma during World War II.  He said he took Plavix and aspirin daily, and was reportedly diagnosed with GERD two years ago based upon an endoscopic examination and an upper gastrointestinal series.  The pertinent diagnosis was GERD with hiatal hernia improved on Prilosec, with no evidence of esophagitis.  The examiner indicated that there was no evidence that the Veteran's GERD had any connection to his PTSD and that it did not appear to have been aggravated by his PTSD.  He opined that the Veteran's GERD was secondary to his hiatal hernia. 

A May 2005 VA outpatient treatment record reflects that the Veteran had a UGI endoscopy and colonoscopy at a private facility, Mercy Family Clinic, in 2001.  As noted above, repeated attempts to obtain the private medical records of this study have been unsuccessful.

In a June 2005 notice of disagreement, the Veteran's representative contended that his research revealed that PTSD may have GERD as a secondary effect.  He contended that the absence of service treatment records showing any possible occurrence of GERD during service should not be the basis for a denial.  He contended that service connection was warranted for GERD including as secondary to PTSD.

On VA compensation examination in November 2010, the examiner noted that the Veteran's medical records show that he takes omeprazole, which can be used to treat or prevent GERD.  During the examination, the Veteran said he did not recall ever having GERD.  The examiner noted that the claims file was reviewed, and that the file contained no data showing that he had GERD.  The Veteran denied reflux, heartburn, difficulty swallowing or other signs that he might have GERD.  

The examiner concluded that the Veteran does not have GERD, noting that GERD did not appear in the current treatment records, either on the problem list or as an active diagnosis, and as the Veteran stated that he does not have GERD or symptoms of GERD.  The examiner stated that the Veteran's prior history of gall bladder disease treated with cholecystectomy and prior use of NSAIDs for his back pain may have caused symptoms that were confused with GERD or may have provided a reason to treat GERD preventively without that condition being present.  There were no current or recent gastrointestinal symptoms reported by the Veteran or his physicians.  He noted that the Veteran reported having digestive difficulties while serving in Burma that included starvation and dysentery, confirmed by his buddy statements, but he did not recall having reflux or heartburn ever.  He again had gastrointestinal symptoms about 30 years ago, leading to removal of his gallbladder, but his condition was not GERD.  The examiner noted that the Veteran's bottle of omeprazole had a boilerplate pharmacy label indicating that the medication was intended to reduce stomach acid or for GERD, but the label did not indicate that he has a diagnosis of GERD, but only that the medication can be used for that purpose.  The examiner opined that there is a reason to reduce his stomach acid, since his aspirin and Plavix put him at risk from bleeding from all causes, thus justifying preventive treatment with a proton pump inhibitor such as omeprazole that reduces stomach acid and thereby reduces the risk of bleeding from ulcers, etc.  Finally, he concluded that since the Veteran does not have GERD, it is not a condition that originated in service. 

In its January 2012 remand, the Board found that the November 2010 VA examiner did not acknowledge or address existing VA treatment and examination reports which include diagnoses of GERD, and remanded for another medical opinion as to the etiology of GERD.

Another VA medical opinion was obtained in July 2014, and the examiner reviewed the claims file and medical records.  He indicated that a review of the claims file showed that the service treatment records were lost, but a buddy statement indicates that many were ill due to starvation, dysentery and that the K-rations upset everyone's stomachs.  He opined that starvation and dysentery do not cause GERD.  He opined that the Veteran did not now have, nor had he ever been diagnosed with an esophageal condition.  He stated that many kinds of food can cause temporary dyspepsia, and a review of the medical record shows no diagnostic evaluation for GERD.  A September 2003 clinic note indicated that he had GERD controlled with Aciphex, but a November 2010 clinic note indicated that the Veteran denied GERD.  He indicated that some degree of reflux is physiologic, and that physiologic reflux episodes typically occur postprandially, are short-lived, asymptomatic, and rarely occur during sleep.  In contrast, pathologic reflux is associated with symptoms or mucosal injury, often including nocturnal episodes.  In general terms, GERD is applied to patients with symptoms suggestive of reflux or complications thereof, but not necessarily with esophageal inflammation.  Reflux esophagitis describes a subset of patients with symptoms of GERD who also have endoscopic or histopathologic evidence of esophageal inflammation.  The examiner concluded that it is less likely as not that the claimed GERD is proximately due to or caused by illness or event while on active duty. 

In a December 2014 VA medical opinion, the same VA examiner stated that he had reviewed the conflicting medical evidence, and that his review of the claims file and medical records show no medical evidence of GERD prior to September 2003, but clinic notes at that time indicate GERD controlled with Aciphex.  A review of the medical records showed that the Veteran had received intermittent treatment for symptoms of acid reflux and as a preventative measure due to other prescribed medications.  He stated that the Veteran's contention of a "shrinking stomach and dysentery" have no relationship with GERD, however the report of dysphagia and globus (food getting caught) is evidence of esophageal disease likely related to acid reflux (GERD).  He opined that there is no physiological or biomechanical relationship between a mental health condition (PTSD) and physiologic GERD, nor is there any evidence it would be permanently aggravated beyond its natural progression by PTSD.  The condition of hiatal hernia is an increased risk factor for developing GERD.  The Veteran's complaint of dysphagia and globus for several years prior to 2001 is credible and is evidence of esophageal disease.  He opined that it is at least as likely as not that the Veteran's 2004 diagnosis of GERD existed prior to 2001. 

In a February 2015 statement, the Veteran asserted through his representative that he believes his GERD was caused by long-term use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat pain caused by his now service-connected back and right shoulder disabilities.  The Board remanded the appeal for another medical opinion as to this theory, and to attempt to obtain private medical records from Mercy Family Clinic.

In a May 2015 addendum VA medical opinion, the same VA examiner who provided the July and December 2014 opinions indicated that he had reviewed the Veteran's claims file and medical records.  He stated that his review of the medical record from April 2004 to the present shows no evidence that any service connected condition or medication prescribed for a service connected condition either caused or permanently aggravated GERD beyond its natural progression.  He added that while it is known that NSAID use increases the risk for GERD (NSAID or aspirin use is a significant risk factor for GERD symptoms, with a citation to a medical study), there is no evidence that the Veteran was prescribed NSAIDs in significant dose or length of time that would cause or aggravate GERD symptoms.  He provided an extensive list of the Veteran's medications over the years, gathered from his medical records.  He indicated that a review of the medical record prior to 2004 shows that the Veteran had an esophageal condition likely due to multiple factors (physiologic/hiatal hernia).  It is also noted the Veteran was prescribed Plavix due to a non-service connected coronary condition which increases the risk for gastrointestinal complications and bleeding and was prescribed a proton pump inhibitor preventively.  He therefore concluded that it is less as likely as not that the claimed GERD is proximately due to or caused by or permanently aggravated beyond its natural progression by any service-connected condition or medication prescribed for a service-connected condition.

In deciding this claim, the Board has carefully considered the Veteran's lay assertions as to his service experience.  It is the duty of the Board to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id. 

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433  (1995).

The Board accepts that the Veteran is competent to report symptoms, treatment and injuries.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Since filing his claim in April 2004, the Veteran has consistently asserted that he had stomach symptoms while in service.  He is certainly competent to make these statements, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2). See also Jandreau, supra; Davidson, supra.  However, the Board must determine whether his statements are also credible.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, section 1154(b) serves only to lighten the evidentiary requirement for showing service incurrence of an injury or disease.  To establish service connection, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Shedden, supra.

Regarding in-service incurrence, there are no available service treatment records, and thus there is no medical evidence that GERD manifested in service.  The Board acknowledges that the Veteran served in combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) apply, and the Board finds that his lay statements of gastrointestinal symptoms during his combat service are consistent with the circumstances of his service, and are thus sufficient proof that he had some gastrointestinal symptoms in service.  However, the Veteran has never stated that he had acid reflux or GERD symptoms in service, and the Board finds that his own statements made to treating providers, examiners, and VA adjudicators constitute clear and convincing evidence which rebuts his contention that the current acid reflux/GERD symptoms began during service.  

The Veteran did not claim that he had acid reflux or GERD that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2004.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In 2004, he stated that his acid reflux began in 2000.  

The post-service medical evidence does not reflect any complaints or treatment related to acid reflux or GERD for more than 50 years following the conclusion of his service in 1945.  And while it is true he need not have received continuous treatment for his GERD during those several decades after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Maxson, supra.  Moreover, the Veteran denied having any gastrointestinal symptoms during medical treatment in 1979.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of GERD symptoms since service.  Finally, GERD, unlike peptic ulcers, is not subject to service connection based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, supra.

The Board finds the November 2010 VA examination and medical opinion, and the subsequent VA medical opinions in July 2014, December 2014, and May 2015 collectively constitute highly probative evidence against the Veteran's claim.  The 2014 and 2015 opinions are based on the examination results and a review of the entire medical record.  The July 2014 (and December 2014 and May 2015) VA examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In his multiple opinions, the VA examiner sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez, supra; Green v. Derwinski, 1 Vet. App. 121 (1991).  In July 2014, the examiner concluded that it is less likely as not that the claimed GERD is proximately due to or caused by illness or event while on active duty.  He subsequently opined that a review of the medical record prior to 2004 shows that the Veteran had an esophageal condition likely due to multiple factors (physiologic/hiatal hernia), and that he was taking medication for a non-service-connected cardiac condition that increases the risk for gastrointestinal complications and bleeding and was prescribed a proton pump inhibitor preventively.  He opined that the Veteran was not prescribed NSAIDs in significant dose or length of time such that they would cause or aggravate GERD symptoms.  He and other VA examiners have indicated that the Veteran does not currently have GERD but rather is taking omeprazole preventatively.  

These opinions reflect a clear and unequivocal negative conclusion regarding the relationship between the Veteran's claimed GERD and his active duty, and between his claimed GERD and any service-connected disabilities or the medications used to treat them.  The examiner's reasoning adequately shows that his conclusions were supported by the relevant and material information.  In short, the examiner's opinions are factually accurate, fully articulated, and based on sound reasoning.  Thus, they carry significant probative weight.  Id.   

The Board notes that the Veteran and his representative submitted a fact sheet from the National Center for Post-Traumatic Stress Disorder, indicating that there is a relationship between PTSD and high rates of problems of physical health, including problems involving cardiovascular and gastrointestinal systems. However, this fact sheet is not a medical report, and it is general in nature and does not address the facts of this particular case.  It has not been specifically related to this Veteran's case by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, it is of little probative value.
 
The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).

To the extent that the Veteran himself contends that his current GERD was first manifested during service, or was caused or aggravated by service-connected disability or medication for such disability, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his GERD is related to active duty or a service-connected disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The weight of the probative evidence of record does not link the current GERD  disability to service or a service-connected disability.  As the preponderance of the evidence is against the claim for service connection for GERD, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for GERD is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


